Case 6:21-cr-00060-JCB-KNM Document 16 Filed 09/01/21 Page 1 of 1 PageID #: 24




                                     No. 6:21-cr-00060

                                United States of America
                                           v.
                                     Casey Piburn


                                         ORDER

                   This criminal action was referred to United States
               Magistrate Judge John D. Love pursuant to 28 U.S.C.
               § 636(b)(3). Judge Love held a final revocation hearing on
               August 30, 2021, and issued a report and recommendation
               recommending that the defendant’s term of supervised
               release should be revoked. Defendant waived his right to
               object to the report, agreed to the revocation of his
               supervised release, agreed to the sentence below, and waived
               his right to be present for sentencing. Doc. 14.
                   Having reviewed the magistrate judge’s report, and being
               satisfied that it contains no clear error, the court accepts its
               findings and recommendation. The court orders that the
               defendant be sentenced to a period of 12 months and one day
               imprisonment with no supervised release to follow. The
               court recommends that defendant serve his sentence at FCI
               Texarkana, or Seagoville, if available.
                                   So ordered by the court on September 1, 2021.



                                                 J. C AMPBELL B ARKER
                                                United States District Judge
